   Case 3:20-cv-00722-JAG Document 7 Filed 10/20/20 Page 1 of 2 PageID# 88




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


 WSOU Investments, LLC d/b/a Brazos Licensing                Case No. 3:20-cv-00722-JAG
 and Development,
                                                             Patent Case
        Plaintiff,
                                                             Jury Trial Demanded
        v.

 F5 Networks, Inc.,

        Defendant.


       PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff hereby dismisses this

action without prejudice. Defendant has not yet answered the Complaint or moved for summary

judgment.



 Dated: October 20, 2020           Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   5680 King Centre Dr, Suite 645
                                   Alexandria, VA 22315
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   WSOU Investments, LLC d/b/a Brazos Licensing and
                                   Development




                                                1
   Case 3:20-cv-00722-JAG Document 7 Filed 10/20/20 Page 2 of 2 PageID# 89




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on October 20, 2020, via the Court’s CM/ECF system.

                                  /s/ Isaac Rabicoff
                                  Isaac Rabicoff




                                               2
